DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato, US 2012/0051630.
In regard to claim 1, Sato, US 2012/0051630, discloses an image processing apparatus comprising: 
a first signal processing circuit (see figure 3, elements 105, 122, 123, and 124 in combination) that receives image signals from an image sensor (see para 66-69); and 

wherein the first signal processing circuit includes 
an evaluation circuit (see figure 3, element 105) that determines evaluation values (luminance signals) for image signals (see para 80), and 
a control circuit (see figure 3, element 105) that controls an order according to which the image signals are output to the second signal processing circuit, based on the evaluation values (see para 81-103 and figures 4 and 5: the control circuit controls normal image output of a single frame during normal image generating process when the luminance values are not clipped and controls output of long and short exposure images in wide dynamic range image generating processing when the luminance values are clipped).
In regard to claim 2, Sato, US 2012/0051630, discloses the image processing apparatus according to claim 1, wherein the first signal processing circuit further includes a selection circuit (see figure 3, element 151a: selects N) that selects an image signal for a single frame from among the image signals for a predetermined plural number of frames, based on the evaluation values (see para 68-69), and the control circuit controls the order according to which the image signals for the predetermined plural number of frames are output to the second signal processing circuit such that the selected image signal is preferentially output (see para 83).

In regard to claim 5, Sato, US 2012/0051630, discloses the image processing apparatus according to claim 2, wherein the first signal processing circuit stores the image signals of the predetermined plural number of frames in a storage circuit (see figure 3, element 130), and outputs the image signals to the second signal processing circuit by reading out the image signals according to the order controlled by the control circuit (see para 95-103).
In regard to claim 7, Sato, US 2012/0051630, discloses the image processing apparatus according to claim 3, wherein the first signal processing circuit stores the image signals of the predetermined plural number of frames in a storage circuit (see figure 3, element 130), and outputs the image signals to the second signal processing circuit by reading out the image signals according to the order controlled by the control circuit (see para 95-103).
In regard to claim 11, Sato, US 2012/0051630, discloses the image processing apparatus according to claim 2 wherein the evaluation value is a measure for evaluating the quality of an image indicated by the image signal from one or more perspectives of 
In regard to claim 12, Sato, US 2012/0051630, discloses the image processing apparatus according to claim 3, wherein the evaluation value is a measure for evaluating the quality of an image indicated by the image signal from one or more perspectives of exposure, a focusing degree, and the state of a main subject, and the selection circuit selects an image signal that is determined as being the most favorable based on the evaluation values (see para 80: the evaluating value, luminance, is a perspective of exposure).
In regard to claim 13, Sato, US 2012/0051630, discloses the image processing apparatus according to claim 1, wherein the second signal processing circuit preferentially outputs, to a recording circuit or a display circuit, an image signal that has been preferentially output from the first signal processing circuit (see para 81 and 103).
In regard to claim 14, Sato, US 2012/0051630, discloses the image processing apparatus according to claim 1, wherein the second signal processing circuit outputs image signals that have been output from the first signal processing circuit, to a recording circuit or a display circuit after rearranging the image signals in an order in which the image signals have been captured (see para 81 and 103).
In regard to claim 15, Sato, US 2012/0051630, discloses an image capture apparatus comprising: 
an image sensor (see figure 2, element 102); and 

a first signal processing circuit (see figure 3, elements 105, 122, 123, and 124 in combination) that receives image signals from an image sensor (see para 66-69); and 
a second signal processing circuit (see figure 3, element 125) that performs image processing on image signals output from the first signal processing circuit (see para 72),  
wherein the first signal processing circuit includes 
an evaluation circuit (see figure 3, element 105) that determines evaluation values (luminance signals) for image signals (see para 80), and 
a control circuit (see figure 3, element 105) that controls an order according to which the image signals are output to the second signal processing circuit, based on the evaluation values (see para 81-103 and figures 4 and 5: the control circuit controls normal image output of a single frame during normal image generating process when the luminance values are not clipped and controls output of long and short exposure images in wide dynamic range image generating processing when the luminance values are clipped).
In regard to claim 16, since Sato, US 2012/0051630, discloses the image processing apparatus and its operation as described above in regard to claim 1, the method of claim 16 is also disclosed (see claim 1 above).
.

Allowable Subject Matter
Claims 4, 6, and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0054566, discloses an image processing apparatus with a first and second processing circuit.  US 2021/0250497, discloses an image processing apparatus with first and second image processing.  US 2019/0104308, discloses an encoding apparatus with in encoding and decoding method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs